 

Exhibit 10.4

 

ENERGY XXI GULF COAST, INC.

 

EMPLOYEE SEVERANCE PLAN

 

Amended and Restated February 27, 2017

 

 

 

 

I.

 

DEFINITIONS AND CONSTRUCTION

 

1.1           Definitions. Where the following words and phrases appear in the
Plan, they shall have the respective meanings set forth below, unless their
context clearly indicates to the contrary.

 

(a)          “Base Salary” shall mean the annual rate of base compensation paid
by the Company to a Covered Employee (including amounts which the Covered
Employee could have received in cash had he not elected to contribute to an
employee benefit plan maintained by the Company), excluding overtime pay,
bonuses, employee benefits, automobile allowances, added premiums,
differentials, and all forms of incentive compensation. Base Salary shall be
determined effective as of the date of the Covered Employee’s termination (or,
in the event of a reduction in Base Salary at or following a Change of Control,
as of immediately prior to the reduction). A “Month of Base Pay” shall mean Base
Salary divided by twelve. A “Week of Base Pay” shall mean Base Salary divided by
fifty-two.

 

(b)          “Board” shall mean the Board of Directors of Energy XXI Gulf Coast,
Inc.

 

(c)          “Bonus” shall mean the bonus amount paid by the Company to a
Covered Employee.

 

(d)          “Change of Control” shall be deemed to have occurred upon the
occurrence of any of the following events after the Effective Date:

 

(1)         A merger of the Company with another entity, a consolidation
involving the Company, or the sale of all or substantially all of the assets of
the Company to another entity if, in any such case, (i) the holders of equity
securities of the Company immediately prior to such transaction or event do not
beneficially own immediately after such transaction or event equity securities
of the resulting entity entitled to 50% or more of the votes then eligible to be
cast in the election of the directors generally (or comparable governing body)
of the resulting entity in substantially the same proportions that they owned
the equity securities of the Company immediately prior to such transactions or
event or (ii) the persons who were members of the Board immediately prior to
such transaction or event shall not constitute at least a majority of the board
of directors of the resulting entity immediately after such transaction or
event;

 

(2)         The dissolution or liquidation of the Company;

 

(3)         When any person or entity, including a “group” as contemplated by
Section 13(d)(3) of Securities Exchange Act of 1934, acquires or gains ownership
or control (including, without limitation, power to vote) of more than 50% of
the combine voting power of the outstanding securities of the Company; or

 

 1 

 

 

(4)         As a result of or in connection with a contested election of
directors, the persons who were members of the Board immediately before such
election shall cease to constitute a majority of the Board.

 

For purposes of the preceding sentence, (i) “resulting entity” in the context of
a transaction or event that is a merger, consolidation or sale of all or
substantially all assets shall mean the surviving entity (or acquiring entity in
the case of an asset sale) unless the surviving entity (or acquiring entity in
the case of an asset sale) is a subsidiary of another entity and the holders of
common stock of the Company receive capital stock of such other entity in such
transaction or event, in which event the resulting entity shall be such other
entity, and (ii) subsequent to the consummation of a merger or consolidation
that does not constitute a Change of Control, the Company shall refer to the
resulting entity and the term “Board” shall refer to the board of directors (or
comparable governing body) of the resulting entity.

 

(e)           “Code” means the Internal Revenue Code of 1986, as amended.

 

(f)           “Committee” shall mean the committee appointed by the Company to
administer the Plan.

 

(g)           “Company” shall mean Energy XXI Gulf Coast, Inc.

 

(h)           “Covered Employee” shall mean any individual employed as a regular
full-time employee (or a regular part-time employee regularly scheduled to work
at least 30 hours per week) of the Company or its subsidiaries or affiliates on
or after the Effective Date of the Plan who has completed six months of
continuous service with the Company or its current or former subsidiaries or
affiliates (not on leave of absence or disability leave), or any other
individual designated by the Committee. “Covered Employee” shall not include any
employee who is eligible for severance under any other contract or arrangement
with the Company or its subsidiaries or affiliates.

 

(i)           “Effective Date” shall mean February 27, 2017.

 

(j)           “Lump Sum Severance Amount” shall mean:

 

(1)         For any Covered Employee who is also the Chief Executive Officer,
Chief Operating Officer, Chief Financial Officer, Chief Accounting Officer, or
an Executive Vice President, an amount equal to the sum of (a) the Covered
Employee’s Base Salary plus (b) 50% of the Covered Employee’s last established
annual target bonus, with such sum rounded to the nearest $10,000; and

 

(2)         For any Covered Employee who is also a Senior Vice President, an
amount equal to the Covered Employee’s Base Salary; and

 

(3)         For any Covered Employee who is also a Vice President, an amount
equal to 50% of the Covered Employee’s Base Salary; and

 

 2 

 

 

(4)         For any other Covered Employee, an amount equal to the greater of
(a) a Month of Base Pay multiplied by three and (b) a Week of Base Pay
multiplied by three and further multiplied by the number of years that the
Covered Employee has been employed by the Company or its current or former
subsidiaries or affiliates as determined by the Committee, subject in all cases
to a maximum of six Months of Base Pay.

 

In the event a Covered Employee experiences a change to a lower title at or
after a Change of Control, the higher pre-change title will apply in determining
the Covered Employee’s Lump Sum Severance Amount.

 

(k)          “Plan” shall mean the Energy XXI Gulf Coast, Inc. Employee
Severance Plan.

 

(l)          “Termination for Cause” shall mean any termination of a Covered
Employee’s employment with the Company by reason of the Covered Employee’s
(1) commission of any felony or of a misdemeanor involving moral turpitude,
(2) material failure to perform his duties or responsibilities in a manner
satisfactory to the Company, (3) engagement in conduct which is injurious
(monetarily or otherwise) to the Company or any of its affiliates (including,
without limitation, misuse of the Company’s or an affiliate’s funds or other
property), (4) engagement in business activities which are in conflict with the
business interests of the Company, (5) insubordination, (6) engagement in
conduct which is in violation of the Company’s safety rules or standards or
which otherwise causes injury to another employee or any other person,
(7) engagement in conduct which is in violation of any policy or work rule of
the Company or (8) engagement in conduct which is in violation of the Company’s
guidelines for appropriate employee conduct or which is otherwise inappropriate
in the office or work environment. Termination for Cause shall be determined in
the sole good-faith discretion of the Committee.

 

(m)          “Termination without Cause” shall mean any termination, on or after
the Effective Date, of a Covered Employee’s employment with (i) the Company and
its subsidiaries and affiliates, or (ii) the Company’s successor and its
subsidiaries and affiliates within one year following a Change of Control, which
does not result from a voluntary resignation or retirement or other termination
by the Covered Employee; provided, however, the term “Termination without Cause”
shall not include:

 

(1)         a Termination for Cause;

 

(2)         a termination as a result of the Covered Employee’s death;

 

(3)         any termination as the result of the Covered Employee’s disability
(as defined in an applicable long-term disability policy of the Company or an
affiliate); or

 

(4)         any termination which the Company expects to be of short duration
and pursuant to which the Covered Employee is subject to reemployment with the
Company within a reasonable period of time (as determined by the Committee).

 

 3 

 

 

1.2           Number and Gender. Wherever appropriate herein, words used in the
singular shall be considered to include the plural and the plural to include the
singular. The masculine gender, where appearing in this Plan, shall be deemed to
include the feminine gender.

 

1.3           Headings. The headings of Articles and Sections herein are
included solely for convenience and if there is any conflict between such
headings and the text of the Plan, the text shall control.

 

II.

 

SEVERANCE BENEFITS

 

2.1           Severance Benefits.

 

(a)          Subject to the Covered Employee’s compliance with Sections 2.3-2.5
hereof, a Covered Employee will be entitled to severance benefits if the Covered
Employee’s employment is Terminated without Cause as follows:

 

(1)         A cash payment equal to the Lump Sum Severance Amount, and

 

(2)         If the Covered Employee timely elects continuation coverage under
the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”)
for the Covered Employee and his or her dependents who were covered under
Company’s medical and dental benefit plans on the day prior to the Covered
Employee’s Termination without Cause, the Company shall pay to the insurer the
portion of the cost of such coverage that was subsidized by the Company
immediately prior to the Termination without Cause for a period of up to twelve
months following a Termination without Cause, subject to termination in the
event the Covered Employee fails to pay his or her portion of the premiums or
the Covered Employee becomes eligible to receive medical or dental coverage from
a subsequent employer (and any such eligibility shall be promptly reported to
the Company by the Covered Employee).

 

The Lump Sum Severance Payment will be paid in cash within 15 days following the
effectiveness of the Release and no later than 60 days following the Covered
Employee’s Termination without Cause. If the Lump Sum Severance Payment is
reasonably determined by the Committee to be “nonqualified deferred
compensation” (within the meaning of Section 409A of the Code) then the Lump Sum
Severance Payment shall be paid on the 60th day following the date of the
Covered Employee’s “separation from service” (within the meaning of Section 409A
of the Code), subject to Section 2.8.

 

2.2           Other Severance Arrangements. Severance payments provided herein
shall be subject to any required tax withholding. If an employee is entitled to
severance benefits under an individual contract, agreement, or arrangement, such
employee shall not be entitled to any severance benefits pursuant to the Plan
but shall instead be entitled to severance benefits in such amount and form as
are provided pursuant to the terms of such contract, agreement or arrangement
(which contract agreement or arrangement is hereby incorporated by reference and
made of part of the Plan).

 

 4 

 

 

2.3           Release and Full Settlement. Notwithstanding anything herein to
the contrary, the Company shall not be obligated to make any payments or provide
any benefit under Section 2.1 hereof, unless the Covered Employee executes a
valid and binding release in the form established by the Company that becomes
effective no later than the 60th day following a Covered Employee’s Termination
without Cause (the “Release”). The Release shall include, among other
provisions, a release of claims against the Company, its shareholders, partners,
officers, directors, employees, attorneys, and agents from any and all claims
and from any and all causes of action of any kind or character, including but
not limited to all claims or causes of action arising out of such Covered
Employee’s employment with the Company or the termination of such employment,
and the performance of the Company’s obligations hereunder and an
acknowledgement that the receipt of the benefits provided hereunder by such
Covered Employee shall constitute full settlement of all such claims and causes
of action. For the avoidance of doubt, if the Release does not become effective
by the 60th day following a Covered Employee’s Termination without Cause, no
payments or benefits will be due the Covered Employee under this Plan.

 

2.4           Confidential Information. In consideration of the receipt of
severance benefits hereunder, each Covered Employee agrees that he will not,
without the prior written consent of the Company, except as may be required by
any competent legal authority, use or disclose to any person, firm, subsequent
employer, or legal authority, any confidential or proprietary information,
record, or trade secret related to the Company or any of its subsidiaries for
any purpose, and that such Covered Employee shall return all copies of such
information to the Company no later than the termination date. The Covered
Employee acknowledges that the promise to keep confidential the Company’s
information is a valuable incentive to the Company for providing severance
benefits under this Plan, that the Company would be irreparably harmed by the
use or disclosure of its confidential information in violation of this
Section 2.4, and that the Company may enforce the provisions of this paragraph
through the seeking of injunctive relief.

 

2.5           Non-Solicitation. In consideration of receipt of any severance
benefits hereunder, each Covered Employee agrees that, for a period of one year
following the Covered Employee’s termination date, the Covered Employee will
not, directly or indirectly, in any manner or capacity induce any person to
discontinue his or her employment in the Company or the Company’s successor or
to interfere with the business of the Company or the Company’s successor.

 

2.6           Liquidated Damages. If a Covered Employee who has received
severance benefits pursuant to Section 2.1 above is found by the Committee to be
in violation of the confidentiality and/or non-solicitation provisions as
described in Sections 2.4 and 2.5 above, then the Covered Employee shall be
required to repay to the Company as liquidated damages the full amount of
severance received by the Covered Employee. Any payment required pursuant to
this Section shall be due and payable in a single lump sum within 30 days of
written notice to such Covered Employee of the Committee’s finding.

 

2.7           Repayment Upon Reemployment. If a Covered Employee who has
received severance benefits pursuant to Section 2.1 above is reemployed by the
Company other than on a temporary or part-time basis or as an independent
contractor during the period following the Covered Employee’s Termination
without Cause that is equal to the number of Months of Base Pay included in the
Covered Employee’s Lump Sum Severance Amount, he shall be required to repay to
the Company the following amount:

 

 5 

 

 

(a)          The severance amount paid to him by the Company incident to his
Termination without Cause; minus

 

(b)          The amount of Months of Base Pay that he would have received from
the Company between the date of his termination and the date of his reemployment
by the Company had he remained employed by the Company during such period.

 

Any repayment required pursuant to this Section shall be made in a single lump
sum within thirty days of the Covered Employee’s reemployment with the Company;
provided, however, that the Company, in its sole discretion, may permit the
Covered Employee to tender such repayment by payroll deductions over such period
of time as the Company may determine.

 

2.8           Payments Subject to Section 409A of the Code. Notwithstanding
anything herein to the contrary, if any amounts payable hereunder are reasonably
determined by the Committee to be “nonqualified deferred compensation” payable
to a “specified employee” upon “separation from service” (within the meaning of
Section 409A of the Code) then such amounts that would otherwise be payable upon
separation from service shall be held and not be paid by the Company upon
separation from service, but shall be paid as soon as administratively feasible
following the earlier of: (i) the first day that is six months following the
Participant’s separation from service; or (ii) Participant’s date of death. Any
such distribution or payment otherwise payable to the Participant pursuant to
the terms of the Plan within the period described in the immediately preceding
sentence following the Participant’s separation from service with the Company
will accrue and will be payable in a lump sum payment, with interest at the
prime rate as published in the Wall Street Journal, on the payment date set
forth in the immediately preceding sentence.

 

III.

 

ADMINISTRATION OF PLAN

 

3.1           Plan Administration. For the purposes of the Plan and the Employee
Retirement Income Security Act of 1974, as amended, the plan administrator and
named fiduciary of the Plan is the Committee. The Committee shall hold such
meetings and establish such rules and procedures as may be necessary to enable
it to discharge its duties hereunder. All actions of the Committee shall be
recorded by a secretary who need not be a Committee member. The Committee shall
have all powers necessary or proper to administer the Plan and to discharge its
duties under the Plan, including, but not limited to, the following powers:

 

(a)          To make and enforce such rules and regulations as it may deem
necessary or proper for the orderly and efficient administration of the Plan;

 

(b)          To interpret the Plan, its interpretation thereof in good faith to
be final and conclusive on all persons claiming benefits under the Plan;

 

 6 

 

 

(c)          To authorize the payment of benefits under the Plan;

 

(d)          To prepare and distribute information explaining the Plan;

 

(e)          To appoint or employ persons to assist in the administration of the
Plan; and

 

(f)          To obtain such information as is necessary for the proper
administration of the Plan.

 

The Committee may allocate to others certain aspects of the management,
operation and responsibilities of the Plan, including the employment of advisors
and the delegation of any ministerial duties or functions to qualified
individuals. The Company agrees to indemnify the members of the Committee
against all liabilities, damages, costs and expenses (including attorneys’ fees
and amounts paid in settlement of any claims approved by the Company) occasioned
by any act or omission to act in connection with the Plan if such act or
omission was in good faith.

 

3.2           Claims Review. The Committee will advise each Covered Employee of
any Plan benefits to which the Covered Employee is entitled. If the Covered
Employee believes that the Committee has failed to advise him or her of any Plan
benefits to which he or she is entitled, then the Covered Employee may file a
written claim with the Committee. The Committee shall review such claim and
respond thereto within a reasonable time after receiving the claim. In any case
in which a Covered Employee’s claim for Plan benefits is denied or modified, the
Committee shall:

 

(a)          state the specific reason for the denial or modification;

 

(b)          provide specific reference to pertinent Plan provisions on which
the denial or modification is based;

 

(c)          provide a description of any additional material or information
necessary for the Covered Employee or his representative to perfect the claim
and an explanation of why such material or information is necessary; and

 

(d)          explain the Plan’s claim review procedure as contained herein.

 

In the event the request is denied or modified, if the Covered Employee or his
representative desires to have such denial or modification reviewed, he must,
within sixty days following receipt of the notice of such denial or
modification, submit a written request for review by the Committee of its
initial decision. Within sixty days following such request for review the
Committee shall render its final decision in writing to the Covered Employee or
his representative stating specific reasons for such decision. If special
circumstances require an extension of such sixty-day period, the Committee’s
decision shall be rendered as soon as possible, but not later than 120 days
after receipt of the request for review. If an extension of time for review is
required, written notice of the extension shall be furnished to the Covered
Employee or representative prior to the commencement of the extension period.

 

 7 

 

 

IV.

 

GENERAL PROVISIONS

 

4.1           Funding. The benefits provided herein shall be unfunded and shall
be provided from the Company’s general assets.

 

4.2           Cost of Plan. The entire cost of the Plan shall be borne by the
Company and no contributions shall be required of the Covered Employees.

 

4.3           Plan Year. The Plan shall operate on a plan year consisting of the
twelve consecutive month period commencing on January 1 of each year.

 

4.4           Amendment and Termination. The Plan may be amended from time to
time, or terminated and discontinued, at any time, in each case at the
discretion of the Board or Committee; provided, however, that within one year
following a Change of Control the Plan may not be amended or terminated to the
detriment of a Covered Employee without that Covered Employee’s written consent;
provided, further, that without written consent the termination or detrimental
amendment of the Plan will not be effective as to a Covered Employee who has
experienced a Termination without Cause. A Plan amendment shall be effected by
adoption by the Board or Committee of a resolution setting forth such amendment
and by execution by the Committee Chairman of a written instrument of Plan
amendment. Plan termination shall be effected by adoption by the Board or
Committee of a resolution to terminate the Plan and by execution by the Chairman
of the Board or Committee, as applicable, of a written instrument of Plan
termination.

 

4.5           No Contract of Employment. The adoption and maintenance of the
Plan shall not be deemed to be a contract of employment between the Company and
any person or to be consideration for the employment of any person. Nothing
herein contained shall be deemed to give any person the right to be retained in
the employ of the Company or to restrict the right of the Company to discharge
any person at any time nor shall the Plan be deemed to give the Company the
right to require any person to remain in the employ of the Company or to
restrict any person’s right to terminate his employment at any time.

 

4.6           Severability. Any provision in the Plan that is prohibited or
unenforceable in any jurisdiction by reason of applicable law shall, as to such
jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability without invalidating or affecting the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.

 

4.7           Nonalienation. Covered Employees shall not have any right to
pledge, hypothecate, anticipate or assign benefits or rights under the Plan,
except by will or the laws of descent and distribution.

 

4.8           Governing Law. The Plan shall be interpreted and construed in
accordance with the laws of the State of Texas except to the extent preempted by
federal law.

 

 8 

 

 

4.9           No Guarantee of Tax Consequences. The Covered employee shall be
solely responsible for and liable for any tax consequences (including but not
limited to any interest or penalties) as a result of participation in the Plan.
Neither the Board, nor the Company nor the Committee makes any commitment or
guarantee that any federal, state or local tax treatment will apply or be
available to any person participating or eligible to participate hereunder and
assumes no liability whatsoever for the tax consequences to the Covered
Employees.

 

IN WITNESS WHEREOF, the Company has executed this amended and restated Plan
this 27th day of February 2017.

 

  ENERGY XXI GULF COAST, INC.         By: /s/ Michael S. Reddin   Printed Name:
Michael S. Reddin   Title: Chairman, Interim CEO, & President

 

 9 

